192 F.2d 391
51-2 USTC  P 9510
Carr V. VAN ANDA'S ESTATE, Deceased, Paul Van Anda,Executor, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 33, Docket 21559.
United States Court of Appeals Second Circuit.
Argued Nov. 14, 1951.Decided Nov. 29, 1951.

Paul Van Anda, New York City, for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Helen Goodner and Fred E. Youngman, Sp. Assts. to Atty. Gen., for Commissioner of Internal Revenue.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion below, 12 T.C. 1158.